Citation Nr: 0619207	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-25 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
allergic rhinitis (claimed as a sinus condition).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral shoulder and arm disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
finger disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral leg disorder.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the right knee (claimed as a 
right knee condition).  

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder (claimed as frozen feet).  

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a kidney disorder 
to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified before the 
undersigned at a Travel Board hearing in November 2005.  A 
transcript of this hearing is associated with the claims 
folder.  

In a September 2005 statement the veteran raised the issue of 
entitlement to service connection for a stress disorder.  
This issue has not been developed for appellate review, and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for a finger disorder, 
bilateral shoulder disorder, a bilateral arm disorder, a 
bilateral leg disorder, a left eye disorder, a bilateral feet 
disorder (claimed as frozen feet), a sinus disorder, a 
stomach disorder, and a bilateral knee disorder in an 
unappealed rating decision dated in October 1995.

3.  Evidence received since the October 1995 rating decision 
regarding the veteran's claims for service connection for a 
left eye disorder, allergic rhinitis, a bilateral shoulder 
disorder, a bilateral arm disorder, a finger disorder, a 
stomach disorder, a bilateral leg disorder, a bilateral foot 
disorder, and bilateral knee disorders, bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative and redundant of the evidence of record at 
the time of the last prior final denial, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  There is no evidence of a left eye disorder in service 
and no competent medical evidence linking any current left 
eye disorder with the veteran's period of service.

5.  There is no evidence of allergic rhinitis in service and 
no competent medical evidence linking any current allergic 
rhinitis or sinus disorder with the veteran's period of 
service.

6.  There is no evidence of a bilateral shoulder or arm 
disorder in service and no competent medical evidence linking 
any current shoulder or arm disorder to the veteran's period 
of service.

7.  There is no evidence of a finger disorder in service and 
no competent medical evidence linking any current finger 
disorder to the veteran's period of service.

8.  There is no evidence of a stomach disorder in service and 
no competent medical evidence linking any current stomach 
disorder to the veteran's period of service.

9.  There is no evidence of a bilateral leg or knee disorder 
in service and no competent medical evidence linking any 
current leg or knee disorders to the veteran's period of 
service.

10.  There is no evidence of a bilateral foot disorder, to 
include a cold injury, in service and no competent medical 
evidence linking any current foot disorder to the veteran's 
period of service.

11.  The medical evidence does not demonstrate that the 
veteran has a chronic headache disorder that had its onset 
during active duty or that is otherwise related to his 
service.

12.  There is no evidence of hypertension in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's current hypertension with his 
period of service.

13.  There is no evidence of a kidney disorder in service and 
no competent medical evidence linking the veteran's current 
kidney disorder with his period of service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005). 

2.  New and material evidence has been received since the 
October 1995 rating decision to reopen the veteran's claims 
for service connection for a left eye disorder, allergic 
rhinitis, a bilateral shoulder disorder, a bilateral arm 
disorder, a finger disorder, a stomach disorder, a bilateral 
leg disorder, a bilateral foot disorder, and bilateral knee 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  Service connection for a left eye disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  Service connection for allergic rhinitis is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Service connection for a bilateral shoulder and arm 
disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

6.  Service connection for a finger disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

7.  Service connection for a stomach disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

8.  Service connection for a bilateral leg disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

9.  Service connection for a bilateral foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

10.  Service connection for a bilateral knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

11.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

12.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

13.  Service connection for a kidney disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that he was 
involved in an automobile accident during his service in 
Aachaffenburg, Germany in the fall of 1966.  The veteran 
claims that he was riding in a personnel carrier when it slid 
off the road, hit another vehicle, and flipped over on its 
side.  The veteran asserts that he injured his head, left 
eye, shoulders, arms, finger, legs, knees, and feet as a 
result of this accident.  The veteran also claims that he 
suffered from a sinus disorder, a stomach disorder, 
headaches, and hypertension in service.  Finally, the veteran 
claims that his hypertension resulted in a kidney disorder.   

A brief review of the history of this appeal is as follows.  
Service medical records show that the veteran was admitted to 
the U.S. Army Hospital, Wurzburg, Germany in November 1966.  
The admission report states that the veteran was riding in 
the back of a truck which had to stop abruptly and the 
veteran was thrown to the front ceiling in the Wildflecken 
Training Area.  He suffered a laceration of the scalp but no 
nerve or artery involvement was found.  He was observed for 
two days for head injury but no injury beyond the laceration 
was found.  His March 1968 separation examination showed no 
disability that could be attributed to his accident in 
service. 

In March 1994, approximately 26 years after his discharge 
from service, the veteran submitted an original claim for 
service connection for fingers, shoulders, arms, legs, left 
eye, frozen feet, sinus condition, stomach condition, and 
bilateral knees in March 1994.  The RO denied that claim in 
an October 1995 rating decision, finding that the veteran's 
claims were not well-grounded.  Specifically the RO found 
that there was no evidence of either current disability or a 
nexus between the disability and service.  Although the RO 
provided notice of the denial, the veteran did not initiate 
an appeal.  Thus, the rating decision of October 1995 is 
final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 
U.S.C.A. § 7105(c) (West 2002).

In July 2001 the veteran filed a second claim for shoulders, 
arms, legs, fingers, eyes, and headaches.  By rating decision 
dated in March 2002, the RO re-opened the veteran's claims 
for allergic rhinitis (claimed as a sinus disorder), 
bilateral leg disorder, right knee disorder, and a bilateral 
foot disorder based on new and material evidence of a current 
disability but denied these claims based on the absence of a 
nexus between these disorders and service.  The RO continued 
the denial of service connection for a left eye disorder, a 
shoulder/arm disorder, a finger disorder, a stomach disorder, 
and a left knee disorder, finding that the veteran had failed 
to submit new and material evidence to reopen these claims.  
The veteran submitted a notice of disagreement (NOD) in 
November 2002 and a timely appeal was filed in September 
2003.  

In April 2003 the veteran submitted a claim for service 
connection for headaches, hypertension, and a kidney disorder 
claimed as secondary to hypertension.  These claims were 
denied by a rating decision dated in February 2005.  The 
veteran submitted an NOD in April 2005 and a timely appeal 
was filed in July 2005.  These matters are now before the 
Board for appellate review.

The Board notes that although the March 2002 rating decision 
re-opened the veteran's claims for allergic rhinitis (claimed 
as a sinus disorder), bilateral leg disorder, right knee 
disorder, and a bilateral foot disorder, the Board must make 
its own determination as to whether new and material evidence 
has been presented before adjudicating the claim for service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) (regardless of a determination 
made by the regional office, the Board must ensure that it 
has jurisdiction over a case before adjudicating the case on 
the merits).  There is no prejudice to the veteran in 
undertaking this analysis in this case because, as set forth 
below, the Board accepts that new and material evidence was 
presented to reopen this appeal, and the focus of this 
decision will be an analysis of the merits of the case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

Initially, the Board notes that the veteran was not sent a 
VCAA notice letter in this case that explained that new and 
material evidence was needed to reopen his previously denied 
claims for service connection.  To the extent that there may 
be any deficiencies of VCAA notice or assistance regarding 
the narrow issue of whether new and material evidence was 
presented, that matter is moot as the Board finds that, as 
explained in the decision below, the evidence warrants 
reopening the claims.  Thus, the focus of the VCAA analysis 
will be on the issue of service connection.  

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in September 2001, prior to 
the adjudication of his claims in March 2002, and also by 
means of a letter sent to the veteran in December 2004, prior 
to the adjudication of his subsequent claims in February 
2005.  The September 2001 letter was sent to the veteran 
after he submitted his claims to re-open his previously 
denied claim for service connection for shoulder, arms, legs, 
finger, and eyes and an original claim for service connection 
for headaches and arthritis.  The letter informed the veteran 
of his and VA's respective duties for obtaining evidence, and 
explained what the evidence must show to establish a claim 
for service connection.  The December 2004 letter was sent to 
the veteran after he submitted his claim for service 
connection for hypertension and a kidney disorder.  The 
letter provided the veteran with a detailed list of evidence 
VA had received, and indicated what type of evidence VA was 
responsible for obtaining.  The letter also included an 
attachment called "What the Evidence Must Show," which 
reiterated the requirements for substantiating a claim for 
service connection.    

As a practical matter, the Board finds that the veteran has 
been notified of the need to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  For example, the September 2001 and December 
2004 letters informed the veteran that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the RO.  Specifically, 
the September 2001 letter informed the veteran that he could 
help his claim by telling VA about any additional information 
or evidence that he wanted VA to obtain.  Additionally, the 
December 2004 letter explicitly stated that if he had any 
evidence in his possession that pertains to his claim, to 
please send it to VA.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not initially provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating for the claim.  Nevertheless, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision as to that claim.  See Bernard, supra.  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any issue as to the appropriate 
disability ratings or effective dates to be assigned is 
rendered moot.  

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  That decision 
held, in essence, that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, as well as the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  In the present case, as discussed 
above, VA provided adequate notice as to the evidence 
required to establish entitlement for service connection for 
left eye, allergic rhinitis, bilateral shoulders and arms, 
finger, stomach, bilateral leg, bilateral knees, and 
bilateral feet.  In light of the Board's favorable 
determination that new and material evidence has been 
submitted to reopen these claims, there is no prejudice to 
the veteran in regard to any possible inadequacy of notice 
regarding what evidence would be necessary to reopen.  See 
Bernard, supra.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claims is 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection and 
for claims to reopen, the duty to assist includes obtaining 
relevant records.  38 C.F.R. § 3.159(c).  In the present 
case, the claims folder contains all available service 
medical records, private medical records, and VA medical 
records.  The Board notes that in May 1994 the RO sent the 
veteran a letter informing him that his service medical 
records may have been destroyed in a 1973 fire at the 
National Personnel Records Center.  Nevertheless, the file 
contains a folder of service medical records that were 
subsequently received, and it is not apparent that there are 
missing records.  

In correspondence dated in April 2005 the veteran stated that 
he had been hospitalized for the past 82 days.  In July 2005 
correspondence the RO informed the veteran of the need to 
submit an authorization form so that they could obtain these 
records.  As of this date, the veteran has not submitted the 
requested authorization form.  The Board notes that the duty 
to assist "is not always a one-way street" and that, "[i]f 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has 
not identified any other outstanding evidence to be obtained, 
and the record does not reflect any outstanding evidence.  

The VCAA also obligates VA to provide an examination or 
obtain a medical opinion when it is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).  In the present case, the veteran was not 
afforded a VA examination and the Board finds that such an 
examination is not necessary in this case.  In that regard, 
despite evidence that the veteran currently has some of the 
claimed disorders, there is no evidence (other than the 
veteran's own contentions) that such disorders may be 
associated with active service.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005), and the 
Board will proceed with an analysis of this appeal.

New and Material Evidence Claims

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

For claims filed prior to August 29, 2001, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the present case, the October 1995 rating decision denied 
service connection for fingers, shoulders, arms, legs, left 
eye, frozen feet, sinus condition, stomach condition, and 
bilateral knee condition based on the absence of a current 
disability as well as the absence of a nexus between a 
current disability and service.  Thus, in order to reopen 
these claims, the veteran must submit evidence showing, at 
the very least, a current disability.    

Since the RO's October 1995 denial, the RO has obtained 
several private and VA medical treatment records.  Treatment 
records from Texas Health Choice dated from February 1999 to 
August 2000 show treatment for allergic rhinitis, 
hypertension, and swelling of the feet and legs.  They also 
relate a history of an accident in the service.  Treatment 
records from INOVA dated from April 2001 to August 2001 show 
treatment for hypertension, muscle spasms, and right arm 
pain.  Also, treatment records from Dallas Nephrology 
Associates and Richardson Dialysis Center dated from March 
2003 to August 2003 show treatment for a kidney disorder.  
Finally, VA outpatient treatment records dated from August 
2000 to December 2004 show degenerative joint disease of the 
right knee and degenerative changes of the left knee in 
February 2001, treatment for left ankle/foot pain in December 
2004, treatment for virtiligo on the fingers in August 2004, 
treatment for the left eye in October 2002, treatment for 
left arm pain in October 2002, treatment for muscle cramps in 
upper chest in September 2001, and treatment for obesity in 
May 2001.              

The Board finds that evidence received since the October 1995 
rating decision is new and material.  Significantly, private 
treatment records dated from February 1999 to August 2001show 
treatment for allergic rhinitis, right arm pain, and swelling 
of the feet and legs.  Also, VA outpatient treatment records 
dated in February 2001 and December 2004 show degenerative 
joint disease of the right knee, degenerative changes of the 
left knee, and treatment for left ankle/foot pain, virtiligo 
on the fingers, treatment for the left eye, treatment for 
left arm pain, treatment for muscle cramps in the upper 
chest, and treatment for obesity  Assuming the credibility of 
this evidence, the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

Having reopened the claim for service connection for left 
eye, allergic rhinitis, bilateral shoulder, bilateral arm, 
finger, stomach, bilateral leg, bilateral knee, and bilateral 
foot disorders, the veteran's appeal must now be considered 
based on all the evidence of record.  The fact that the RO 
decided the veteran's claim upon a finding that the veteran 
had not presented new and material evidence to reopen the 
claims with regard to the left eye, bilateral shoulder, 
bilateral arm, finger, stomach, left knee does not limit the 
scope of the Board's review of the matter on appeal.  
Bernard, 4 Vet. App. at 392-94.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	Left Eye Disorder

The veteran contends that he injured his left eye during an 
automobile accident in the fall of 1966.  Service medical 
records confirm an automobile accident in November 1966, 
however, there is no indication that he injured his left eye 
in this accident.  The veteran's March 1968 separation 
examination noted normal "eyes."  Furthermore, during the 
veteran's March 1968 "Report of Medical History" the 
veteran denied ever having a "eye trouble."   

The first showing of a left eye disorder is dated in October 
2002, approximately 34 years after the veteran's discharge 
from service in April 1968.  At that time, the veteran 
complained of an itchy, watery left eye which began one week 
earlier.  The examiner noted that the most likely etiology 
was allergy but also suggested that the veteran be evaluated 
for glaucoma suspect.  

Given the evidence of record, the Board finds that there is 
no competent medical evidence in the record showing that a 
left eye disorder was present in service or that any current 
left eye disorder is otherwise related to the veteran's 
military service.  First, there is no evidence of a left eye 
disorder in service and the first complaints of a left eye 
disorder appear to have occurred in October 2002, 
approximately 34 years after service.  This 34 year period 
between discharge from active service and medical 
documentation of the claimed disability provides only 
negative evidence against this claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Second, the VA 
examiner in October 2002 stated that the most likely etiology 
of the veteran's left eye disorder was allergy.  Third, while 
the veteran reported a history of trauma to the left eye the 
veteran complained of a left eye disorder for only one week 
in October 2002.  Finally, there is no competent medical 
evidence linking the veteran's left eye disorder with his 
service.  While the veteran alleges that his current left eye 
disorder is related to service, as a layperson with no 
apparent medical expertise or training, he is not competent 
to offer an opinion as to the etiology of his disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at  494.  
Therefore, the preponderance of the evidence is against the 
claim for entitlement to service connection for a left eye 
disorder.

2.	Allergic Rhinitis

The veteran contends that he suffered from a sinus disorder 
in service.  Service medical records are negative for 
complaints of or treatment for a sinus disorder in service.  
The veteran's March 1968 separation examination noted normal 
"sinuses."  Furthermore, during the veteran's March 1968 
"Report of Medical History" the veteran denied ever having 
"sinusitis" or "ear, nose, or throat trouble."   
The first showing of allergic rhinitis in the claims folder 
is dated in October 1999, approximately 30 years after the 
veteran's discharge from service.  

Given the evidence of record, the Board finds that there is 
no competent medical evidence in the record showing that 
allergic rhinitis was present in service or that any current 
allergic rhinitis is otherwise related to the veteran's 
military service.  First, there is no evidence of a sinus 
disorder in service and the first diagnosis of allergic 
rhinitis appears to have occurred approximately 30 years 
after service.  Also, there is no competent medical evidence 
linking the veteran's allergic rhinitis with his active 
service.  While the veteran alleges that his current allergic 
rhinitis is related to service, as a layperson with no 
apparent medical expertise or training, he is not competent 
to offer an opinion as to the etiology of his disorders.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at  494.  
Therefore, the preponderance of the evidence is against the 
claim for entitlement to service connection for allergic 
rhinitis.

3.	Bilateral Shoulder and Arm Disorders

The veteran contends that he injured his shoulders and arms 
during an automobile accident in the fall of 1966.  Service 
medical records confirm an automobile accident in November 
1966, however, there is no indication that he injured either 
his shoulders or his arms in this accident.  The veteran's 
March 1968 separation examination noted normal "upper 
extremities."  Furthermore, during the veteran's March 1968 
"Report of Medical History" the veteran denied "swollen or 
painful joints" and "painful, or 'trick' shoulder or 
elbow."

The first showing of a bilateral shoulder/arm disorder is 
dated in April 2001, approximately 33 years after the 
veteran's discharge from service.  At that time, the veteran 
complained of right arm pain.  In September 2001 the veteran 
complained of muscle cramps in the upper chest in neck and in 
October 2002 the veteran complained of left arm pain.  There 
are no diagnoses associated with these complaints of pain.  

Given the evidence of record, the Board finds that there is 
no competent medical evidence in the record showing that a 
bilateral shoulder/arm disorder was present in service or 
that any current arm and/or shoulder disorder is otherwise 
related to the veteran's military service.  First, there is 
no evidence of a bilateral shoulder/arm disorder in service 
and the first complaints of bilateral shoulder/arm pain 
appear to have occurred in April 2001, approximately 33 years 
after service.  Also, there is no diagnosis of an actual 
bilateral shoulder/arm disorder.  Pain alone, without a 
diagnosed or identifiable underlying malady or disability, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Moreover, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the preponderance of the evidence is 
against the claim for entitlement to service connection for a 
bilateral shoulder/arm disorder.


4.	Finger Disorder

The veteran contends that he injured his finger during an 
automobile accident in the fall of 1966.  Service medical 
records confirm an automobile accident in November 1966, 
however, there is no indication that he injured his finger in 
this accident.  The veteran's March 1968 separation 
examination noted normal "upper extremities " and normal 
"skin."  Furthermore, during the veteran's March 1968 
"Report of Medical History" the veteran denied "swollen or 
painful joints" or "skin diseases."  

The first showing of a finger disorder is dated in August 
2004, approximately 36 years after the veteran's discharge 
from service.  At that time, the veteran was treated for 
vitiligo on the fingers.  

Given the evidence of record, the Board finds that there is 
no competent evidence in the record showing that a finger 
disorder was present in service or that any current finger 
disorder is otherwise related to the veteran's military 
service.  First, there is no evidence of a finger disorder in 
service and the first complaints of a finger disorder appear 
to have occurred approximately 36 years after service.  Also, 
there is no competent medical evidence linking the veteran's 
finger disorder with his service.  While the veteran alleges 
that his current finger disorder is related to service, as a 
layperson with no apparent medical expertise or training, he 
is not competent to offer an opinion as to the etiology of 
his disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at  494.  Therefore, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for a finger disorder.

5.	Stomach

The veteran contends that he injured his stomach during an 
automobile accident in the fall of 1966.  Service medical 
records confirm an automobile accident in November 1966, 
however, there is no indication that he injured his stomach 
in this accident.  The veteran's March 1968 separation 
examination noted normal "abdomen and viscera."  
Furthermore, during the veteran's March 1968 "Report of 
Medical History" the veteran denied "stomach, liver or 
intestinal trouble."  

The first showing of a stomach disorder is dated in May 2001, 
approximately 33 years after the veteran's discharge from 
service.  At that time, the veteran was treated for obesity.  

Given the evidence of record, the Board finds that there is 
no competent evidence in the record showing that a stomach 
disorder was present in service or is otherwise related to 
the veteran's military service.  First, there is no evidence 
of a stomach disorder in service and the first complaints of 
a stomach disorder appear to have occurred approximately 33 
years after service.  Also, there is no competent medical 
evidence linking any current stomach disorder with the 
veteran's active service.  While the veteran alleges that his 
current stomach disorder is related to service, as a 
layperson with no apparent medical expertise or training, he 
is not competent to offer an opinion as to the etiology of 
his disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at  494.  Therefore, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for a stomach disorder.

6.	Bilateral Leg and Knee Disorders

The veteran contends that he injured his legs and knees 
during an automobile accident in the fall of 1966.  Service 
medical records confirm an automobile accident in November 
1966, however, there is no indication that he injured either 
his legs or his knees in this accident.  The veteran's March 
1968 separation examination noted normal "lower 
extremities."  Furthermore, during the veteran's March 1968 
"Report of Medical History" the veteran denied ever having 
a "'trick' or locked knee," or "bone, joint, or other 
deformity."   

The first showing of a leg disability is dated in September 
1999, approximately 30 years after the veteran's discharge 
from service in April 1968.  Similarly, the first showing of 
a bilateral knee disorder is dated in February 2001, 
approximately 33 years after the veteran's discharge from 
service.  

Given the evidence of record, the Board finds that there is 
no competent evidence in the record showing that either a 
bilateral leg disorder or a bilateral knee disorder was 
present in service or is otherwise related to the veteran's 
military service.  First, there is no evidence of either of 
these disorders in service.  Next, the first diagnoses of 
these disorders appears to have occurred approximately 30 
years after service.  Finally, there is no competent medical 
evidence linking any current bilateral knee and leg disorders 
with the veteran's active service.  While the veteran alleges 
that his current bilateral leg and knee disorders are related 
to service, as a layperson with no apparent medical expertise 
or training, he is not competent to offer an opinion as to 
the etiology of these disorders.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at  494.  Therefore, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for bilateral leg and knee 
disorders.

7.	Bilateral Foot Disorder

The veteran contends that he was subjected to cold 
temperatures during service and currently suffers from 
residuals of frost bite on his feet.  The Board does not 
dispute the veteran's allegations that he was exposed to cold 
weather during his service is not in dispute.  However, the 
veteran's service medical records are negative for any 
complaints or findings of a cold injury.  The veteran's March 
1968 separation examination noted normal "lower 
extremities."  Furthermore, during the veteran's March 1968 
"Report of Medical History" the veteran denied ever having 
"foot trouble."  The first showing of a foot disability is 
dated in September 1999, approximately 30 years after the 
veteran's discharge from service in April 1968.  

Given the evidence of record, the Board finds that there is 
no competent evidence in the record showing that a bilateral 
foot disorder was present in service or that any currently 
diagnosed bilateral foot disorder is otherwise related to the 
veteran's military service.  First, there is no evidence of a 
foot disorder in service.  Next, the first diagnosis of this 
disorder appears to have occurred approximately 30 years 
after service.  Finally, there is no competent medical 
evidence linking the veteran's bilateral foot disorder with 
his service.  While the veteran alleges that his current 
bilateral foot disorder is related to service, as a layperson 
with no apparent medical expertise or training, he is not 
competent to offer an opinion as to the etiology of his 
disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at  494.  Therefore, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for a bilateral foot disorder.

8.	Headaches

The veteran contends that service connection for headaches is 
warranted.  Service medical records dated in November 1966 
show that the veteran was involved in an automobile accident 
and received a laceration to the head.  There is no 
indication that the veteran complained of headaches after 
this accident and there are no other complaints of headaches 
during service.  The veteran's separation examination dated 
in March 1968 reported a normal "neurological" system and 
during the veteran's March 1968 "Report of Medical History" 
the veteran denied "frequent or severe headache."

A VA outpatient treatment report dated in October 2002 shows 
a complaint of mild headache but provides no diagnosis or 
etiology.  There are no private or VA treatment records 
relating the veteran's headaches to service.  

Given the evidence of record, the Board finds that service 
connection for headaches is not warranted.  The veteran never 
complained of headaches after the November 1966 accident in 
service and the separation examination is negative for 
complaints of headaches.  Also, there is no medical evidence 
linking the veteran's current headaches to service.  The 
veteran's claim for service connection implicitly includes 
the assertion that his headaches are related to service, but 
his personal opinion as a lay person not trained in medicine 
is not competent evidence needed to establish a link between 
his headaches and their relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Finally, 
there is no evidence of a diagnosis of a chronic headache 
disorder.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
supra; Brammer, supra.  As there is no evidence that the 
veteran's headaches are related to service his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).



9.	Hypertension

The Board finds that the preponderance of the evidence is 
against a claim for service connection for hypertension.   
Initially, the Board notes that there is evidence of current 
hypertension.  However, there is no connection shown between 
the veteran's current hypertension and his military service.  

The veteran's service medical records are negative for a 
diagnosis or treatment of hypertension.  The veteran's 
entrance examination report in April 1966 shows a blood 
pressure reading of 130/80.  The veteran's separation 
examination report in March 1968 shows blood pressure 
readings of 140/90, 118/62, 114/62, 116/62, and 122/70.  
Hypertension was not diagnosed during service or within the 
first post service year.        

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to 
Diagnostic Code 7101 (2005).  At no time during service did 
the veteran have a diastolic blood pressure of 90 mm. or 
greater or a systolic blood pressure of 160 mm. or greater. 

The veteran was discharged from service in April 1968.  The 
first showing of hypertension in the record is dated 
approximately 30 years after the veteran's discharge from 
service.  September 1999 and April 2001 private treatment 
reports show treatment for hypertension.  

Given the evidence of record, the Board finds that there is 
no competent evidence in the record showing that hypertension 
was present in service or that any current hypertension is 
otherwise related to the veteran's military service.  There 
is no evidence of hypertension in service, only slightly 
elevated blood pressure readings.  Also, there is no 
diagnosis of hypertension within one year from service.  The 
first diagnosis of hypertension appears to have occurred 
approximately 30 years after service.  Finally, there is no 
competent medical evidence linking his current hypertension 
to service.  While the veteran alleges that his current 
hypertension is related to service, as a layperson he is not 
competent to offer an opinion as to the etiology of his high 
blood pressure.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at  494.  Therefore, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for hypertension.

10.	Kidney Disorder

The veteran does not claim that a kidney disorder was present 
or is otherwise related to service.  Instead, the veteran 
contends that service connection for a kidney disorder is 
warranted on a secondary basis as secondary to his 
hypertension.  However, the veteran is not service-connected 
for hypertension.  While it is not possible to award service 
connection for a kidney disorder on a secondary basis the 
Board must consider whether service connection for a kidney 
disorder is warranted on a direct basis.   

Service medical records are negative for a kidney disorder in 
service, in fact, the first suggestion of a kidney disorder 
in the claims folder is dated approximately 35 years after 
service.  A private medical treatment record dated in March 
2003 shows treatment for kidney disease secondary to 
hypertension.  There is no medical evidence of record linking 
the veteran's kidney disorder to service.     

Given the evidence of record, the Board finds that service 
connection for a kidney disorder is not warranted.  The 
service medical records are negative for complaints or 
treatment of a kidney disorder and the March 2003 private 
treatment report specifically states that the veteran's 
kidney disease is related to his hypertension for which the 
veteran is not service-connected.  There is no contrary 
medical evidence of record.  The service records and post-
service records only provide more evidence against this claim 
as they indicate a disorder that began many years after 
service with no association to a service-connected disorder.

The veteran's claim for service connection implicitly 
includes the assertion that his kidney disorder is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between the kidney disorder and its relationship to 
service or a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. 
App. at 492.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service because 
the condition was caused by another service connected 
disorder is not a sufficient basis for awarding service 
connection.  
As there is no medical evidence that the veteran's kidney 
disorder is related to service, and significant evidence 
against this claim, the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).

The Board declines to obtain a medical nexus opinion with 
respect to the above claims for service connection because 
there is no evidence linking the veteran's disorders to 
service.  While there is evidence of a current left eye 
disorder, allergic rhinitis, finger disorder, stomach 
disorder, bilateral leg disorders, bilateral foot disorders, 
bilateral knee disorders, headaches, hypertension, and a 
kidney disorder, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
negative examination performed at separation from service and 
the first suggestion of pertinent disability many years after 
active duty, relating the veteran's claimed disorders to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist to provide a medical examination is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).


ORDER

As new and material evidence has been received, the claims 
for service connection for a left eye disorder, allergic 
rhinitis, a bilateral shoulder and arm disorder, a finger 
disorder, a stomach disorder, a bilateral leg disorder, a 
bilateral knee disorder, and a bilateral foot disorder are 
reopened.

Service connection for a left eye disorder is denied.

Service connection for allergic rhinitis is denied.

Service connection for a bilateral shoulder and arm disorder 
is denied.

Service connection for a finger disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for headaches is denied.  

Service connection for hypertension is denied.

Service connection for a kidney disorder is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


